Exhibit 10.1
 
CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE
 
This Confidential Settlement Agreement and General Release (“Agreement”) is
entered into by and between SEAMUS MCGILL (“Employee”) and WMS GAMING INC. (the
“Company” or “Employer.”)
 
WHEREAS, Employee and Employer are parties to that certain amended and restated
employment agreement, dated February 1, 2001, as amended by those certain letter
agreements, dated November 1, 2001 and February 24, 2004 (as amended, the
“Employment Agreement”);
 
WHEREAS, the Company and Employee deem it to be in their respective best
interest to enter into an agreement providing for the termination of Employee’s
employment with the Company pursuant to the terms herein stated;
 
WHEREAS, Employer and Employee, each denying any wrongdoing or liability
whatsoever, desire to sever their employment relationship in an amicable fashion
and to settle all actual and potential disputes.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged:
 
1.  Termination. Employee’s employment with the Company shall terminate August
31, 2006 (the "Termination Date").
 
2. Payment to Employee. For settlement purposes only and provided this Agreement
is final and irrevocable under paragraph 9 hereof, Employer agrees to pay
Employee:
 
(a) as severance an amount equal to two years’ of Employee’s base annual salary
in effect as of June 30, 2006, less usual payroll deductions, payable in normal
payroll intervals;
 
(b) Employee will be paid .25% of the revenue received by the Company for each
gaming device purchased by a certain state lottery under an amendment effective
April 6, 2006 to the agreement between the Company and such lottery; and
 
(c) Employee’s annual bonus for the year ended June 30, 2006, in an amount
determined by the Compensation Committee and Board of Directors based upon the
recommendation of management, payable when annual bonuses are paid to employees
generally;
 
provided that all terms of the Employment Agreement which are intended to
survive termination of employment that are to be satisfied by Employee are met.
Employee acknowledges that the amounts described in paragraph 2 hereof satisfy
the terms of the Employment Agreement. Payments will be sent to Employee by U.S.
Mail to his home address commencing with the first pay period after this
Agreement is final and irrevocable under paragraph 9 hereof. Employee further
acknowledges that he has received separately all compensation and other sums to
which he is entitled, other than (i) regular base salary minus regular
deductions for the period from the date of this Agreement through the
Termination Date, (ii) certain open expense reports previously submitted by
Employee, and (iii) paid time-off accrued through the Termination Date, payment
of which will be sent to Employee’s home unless otherwise agreed. Employee will
not accrue any paid time-off, credited service under any benefit plan or other
benefits during the period of payments hereunder. 
 
 
 

--------------------------------------------------------------------------------

 
3. Continuation of Health Benefits. Employee is advised that he shall be
afforded continuation of health insurance coverage under COBRA, 29 U.S.C. § 1161
et seq. and Exec-U-Care supplemental medical coverage, provided he elects
continuation of health insurance coverage under and pursuant to COBRA, 29 U.S.C.
§ 1161 et seq., in which case he shall be solely responsible for any related
premiums to the extent that participants in the Exec-U-Care plan generally are
required to pay premiums for standard medical coverage, except that the Company
will pay the difference in premium under COBRA on Employee’s behalf for standard
employee medical coverage and Exec-U-Care supplemental medical coverage through
February 28, 2008, or until Employee is re-employed elsewhere and any applicable
waiting period has expired, whichever is earlier, provided all the terms herein
and all provisions of the Employment Agreement which are intended to survive
termination of employment that are to be satisfied by Employee are met. Coverage
provided during this period will count toward the maximum of 18 months of
coverage provided under COBRA. Employee will receive information on his
opportunity to elect “COBRA” coverage under separate cover. Beginning March 1,
2008, if the Employee is not re-employed elsewhere and eligible for coverage
under the new employer’s health insurance plan, the Company will pay $1,500 per
month towards a separate policy for medical coverage to be obtained by Employee
through August 31, 2008 or until Employee is re-employed elsewhere and any
applicable waiting period has expired, whichever is earlier, provided all the
terms herein and all provisions of the Employment Agreement which are intended
to survive termination of employment that are to be satisfied by Employee are
met.
 
4. Non-Competition. The provisions of Section 7 (“Non-Competition”) of the
Employment Agreement and the non-competition and forfeiture provisions of the
stock option agreements, restricted stock agreements and equity-based
performance unit agreements between the Company and Employee, are hereby amended
to provided that Employee may not, without the Company's prior written consent,
for a period of one (1) year beginning on the Termination Date, directly or
indirectly own, manage, operate, join, control, participate in, perform any
services for, invest in, or otherwise be connected with, in any manner, whether
as an officer, director, employee, consultant, partner, investor or otherwise,
[*]. Nothing herein contained shall be deemed to prohibit Employee from [*]
investing his funds in securities of a company if the securities of such company
are listed for trading on a national stock exchange or traded in the
over-the-counter market and
 
* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
 
-2-

--------------------------------------------------------------------------------

 
Employee's holdings therein represent less than five (5) percent of the total
number of shares or principal amount of other securities of such company
outstanding.
 
5. Club Membership. To the extent permitted by the TPC Country Club, the Company
will tender the club membership to you effective September 1, 2006; provided,
you will be responsible for any transfer fees and expenses. You will be
responsible for monthly dues, fees and assessments beginning September 1, 2006.
 
6. General Release and Covenant Not To Sue. In consideration of the promises
contained herein, the adequacy of which is hereby acknowledged, and other good
and valuable consideration, Employee (on behalf of himself and his heirs,
executors, administrators, successors and assigns) irrevocably and
unconditionally releases and forever discharges and acquits the Company (and all
its agents, officers, employees, directors, shareholders, attorneys and any
affiliated or related companies, including parent companies, subsidiaries,
divisions, successors, and assigns) (collectively “Releasees”), from any and all
claims, charges, liabilities, debts, demands, grievances and causes of action of
whatsoever kind, at law or in equity, whether known or unknown, suspected or
unsuspected, or otherwise, including but not limited to claims relating to or
arising out of Employee's employment and termination of employment, claims for
breach of employment contract, claims for attorneys' fees, claims under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964 and
1991, as amended, The Fair Labor Standards Act, The Family and Medical Leave
Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act (“ERISA”), the Worker Adjustment and Retraining Notification Act
(“WARN”), the Nevada Wage Payment and Collection Act, the Nevada Human Rights
Act, claims of retaliation, claims for pain and suffering and mental and
emotional distress, wrongful discharge claims, severance pay claims, accrued
paid time-off, bonuses, salary and benefits, or other claims under any federal,
state or local constitution, statute, or common law, which Employee has, had or
may have against the Releasees arising from or relating to acts or omissions
through the date hereof, or involving the continuing effects of any acts or
omissions which occurred through the date hereof. Notwithstanding anything to
the contrary herein, Employee reserves the right to apply for unemployment
compensation relating to his termination of employment by the Company.
 
Employee acknowledges and agrees that the nature, materiality, extent and
results of the claims compromised and released by this Agreement may not now all
be known or anticipated by him. However, it is the intention of the parties
hereto that this Agreement shall be effective as a bar to each and every claim,
charge, liability, offset, demand, grievance, debt and cause of action that
Employee may have against the Company. Employee further acknowledges and agrees
that he may hereafter discover facts different from or in addition to those now
known, suspected or believed to be true with respect to such claims, demands or
causes of action and agrees that this release will be and remain effective in
all respects notwithstanding any such differences or additional facts.
 
Employee covenants and agrees not to sue, to make a claim or demand, or to
commence or maintain any action or proceeding of any kind in any court, before
any government agency or in any other forum, except nothing herein shall
preclude Employee from exercising rights protected by public policy. Employee
shall not assist or otherwise participate in any court proceeding, except as
required by applicable law. Employee agrees to indemnify the Company against all
liability, costs and expenses, including reasonable attorneys’ fees, in the
event he breaches this release and covenant not to sue, whether brought directly
by Employee or brought by any other person, agency or entity. Employee expressly
waives his right to any money, benefit or other relief that may be ordered by a
court or administrative agency with respect to a claim within the scope of this
General Release. The foregoing or any other provision in this Agreement to the
contrary notwithstanding, the release provided by Employee under this Agreement
shall not apply to [1] any claim concerning the enforcement or construction of
this Agreement; or [2] any claim Employee may now or hereafter have for
indemnity from the Company in respect to any claim asserted by third parties
against Employee arising from acts or omissions of Employee within the scope of
his employment by the Company.


 
-3-

--------------------------------------------------------------------------------

 
Effective when this Agreement becomes final and irrevocable under paragraph 9
below, the Company hereby releases and forever discharges Employee, together
with Employee’s agents, representatives, heirs and assigns, from any and all
claims, demands, damages, actions, causes of action, suits, debts, liabilities
and obligations, liens, costs and expenses of any nature, character and
description, known or unknown, accrued or not yet accrued, whether anticipated
or unanticipated, arising from or in any way related to Employee’s employment by
the Company which the Company now holds, or has any time heretofore owned or
held, or may at any time hereafter own or hold, by reason of any manner, cause
or thing whatsoever existing as of the date hereof or at any time prior hereto
other than those arising from willful misconduct, fraud or criminal conduct.
 
7. Return of Company Property.  On the Termination Date, Employee will
immediately return all keys, key cards, identification badges, records, papers,
files, blueprints, documents, computers, computer disks, software, data stored
on any computer or other storage device, cell phones, and other materials or
property belonging to Company or its employees to the Company.
 
8. Counterparts. This Agreement may be executed in counterparts, each of which
may be signed separately and may be enforceable as an original, but all of which
together shall constitute but one agreement.
 
9. Notice of Employee Rights; Effective Date. Employee has been advised (a) that
he has up to twenty-one (21) days to consider this Agreement; (b) that the
Agreement does not take effect until seven (7) days after signing and may be
revoked by him during that time period; (c) to consult an attorney before
signing this Agreement; and (d) the Employee does not waive rights or claims
that may arise after the date the waiver is executed. This Agreement will be
effective 8 days after Employee signs it, provided he has not revoked his
agreement during the 7 day revocation period. If Employee agrees to the terms of
this Agreement, Employee should sign the Agreement and deliver it to Vice
President of Human Resources at WMS Gaming Inc., 800 S. Northpoint Boulevard,
Waukegan, Illinois 60085 at any time within such twenty-one (21) day period. If
Employee does not sign or if he timely revokes his agreement, this Agreement
will be null and void. 


10. Confidentiality. Employee agrees that the fact and terms of this Agreement
are strictly confidential, and therefore, agrees that from the date of
presentment to him of this Agreement forward, Employee shall not disclose,
permit or cause the disclosure of any information concerning this Agreement,
except to his attorney, tax preparer and immediate family members, provided they
also agree to keep this Agreement and its terms confidential.
 
 
-4-

--------------------------------------------------------------------------------

 
11. Entire Agreement. With respect to the matters set forth herein, this
Agreement, represents the entire agreement between Employee and the Company and
supersedes all prior agreements or understandings, if any, between the parties,
except for (a) any Inventions, Intellectual Material and Confidentiality
Agreement signed by Employee, (b) the provisions of Sections 7
(“Non-Competition”), as modified in this Agreement, 8 (“Confidentiality
Agreement”), 9 (“Invention Disclosure”) and 10 (“Remedies”) of the Employment
Agreement and (c) the non-competition and forfeiture provisions of the stock
option agreements, restricted stock agreements and equity-based performance unit
agreements between the Company and Employee (as modified by this Agreement), all
of which provisions of which Employee acknowledges are designed to survive the
termination of his employment, as expressly modified by this Agreement. Employee
acknowledges that except for the explicit provisions of this Agreement, no
promises or representations of any kind have been made to Employee by the
Company, its attorneys or any of the Releasees, to induce him to enter into this
Agreement. No modification of this Agreement can be made except in writing and
signed by Employee and an authorized representative of the Company.
 
12. Choice of Law; Savings Provision. This Agreement shall be governed,
interpreted and construed under the laws of the State of Nevada without regard
to its conflict of law principles. The parties agree that any dispute or
litigation arising in whole or in part hereunder shall, at the option of
Employer, be litigated in any state or federal court of competent subject matter
jurisdiction sitting in Nevada, to the jurisdiction of which and venue in which
Employee irrevocably consents. If any provision of this Agreement shall be
invalidated or refused enforcement by any court of competent jurisdiction, the
provisions not invalidated or refused enforcement shall remain in full force and
effect.
 
13. No Attorney's Fees. Employee waives his right, if any, to attorney’s fees.
The Company will pay all expenses incurred by it, and Employee will bear all
expenses incurred by him, in the negotiation and preparation of this Agreement.
 
14. Non-Disparagement Pledge. The parties agree that it would be
counterproductive and undesirable for either to communicate in a derogatory
manner to third parties about one another, and each party pledges not to do so,
unless required by law. The Company will refer all inquiries from prospective
employers concerning Employee to the Company's Human Resources Department, which
will respond to such inquiries by providing the dates of employment, position
held and compensation of Employee. Employee will not allege or claim that he was
mistreated by the Company. The Company will provide Employee the opportunity to
comment on any public disclosure of this Agreement made in accordance with the
rules of the Securities Exchange Commission and, provided Employee responds in a
timely manner will consider any input in good faith. The Company and Employee
will agree on the terms of any other public statement, such as a press release,
announcing Employee’s departure from the Company.
 
15. For Settlement Only. This Agreement is entered into for settlement purposes
only and represents the compromise of disputed claims, actual or potential.
Neither this Agreement, the decision to enter into this Agreement nor anything
done pursuant to this Agreement shall be construed to be an admission or
evidence of any wrongdoing or liability by any party, such wrongdoing and
liability being expressly denied. Nor will this Agreement, its existence or its
terms be admissible in any proceeding other than a proceeding to enforce or
construe the terms of this Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 

16. Representations & Warranties by All Parties. Each of the parties represents
and warrants, as to itself and himself that (a) it/he has the capacity, full
power and authority to enter into this Agreement, (b) the individual signing on
behalf of the corporate party is authorized to do so, (c) it/he has not
assigned, encumbered or in any manner transferred all or any portion of the
claims covered by this Agreement, (d) there are no other charges, complaints,
suits, arbitrations or other claims or proceedings pending between the parties
in any court, before any agency, or in any forum, and (e) no other person, party
or corporation has any right, title or interest in any of the claims covered by
this Agreement.
 
17. Successors & Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective personal representatives, agents,
attorneys, executors, administrators, heirs, successors and assigns.
 
18. Knowing and Voluntary Signing of Binding Contract. The parties represent and
warrant that they have read this Agreement and understand all of its terms and
execute this Agreement voluntarily and without duress or undue influence, and
with full knowledge of its significance, intending to be legally bound. Employee
acknowledges that by signing this Agreement, subject to the limited right to
revoke in paragraph 9, he is GIVING UP ALL CLAIMS AGAINST the Company and
Releasees.
 
19. Opportunity to Consult Advisors. Both Employee and the Company have had
reasonable opportunity to consult with attorneys or other advisors of their own
choosing before executing this Agreement.
 
20. Variation of Pronouns. All pronouns and variations thereof shall be deemed
to refer to masculine, feminine or neuter, singular or plural, as the identity
of persons may require.
 
 
-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by affixing
their signatures and the date of execution where indicated below.
 

WMS GAMING INC.   EMPLOYEE                     By: /s/ Kathleen J. McJohn  
By:
/s/ Seamus McGill  

--------------------------------------------------------------------------------

Name: Kathleen J. McJohn    

--------------------------------------------------------------------------------

Seamus McGill   Title: VP, General Counsel and Secretary                 Dated:
August 9, 2006   Dated: August 3, 2006

      
 
 
-7-

--------------------------------------------------------------------------------

 